                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION

DONOVAN MCCUISTON                                                             PLAINTIFF
ADC #500372

V.                              CASE NO. 3:20-CV-399-JM-JTR

LUTHER HAGLER; DAVID WEST;
ARLENE CLEMENTS; CALEB
HUMPHREY; and ADAM DAVIS                                                   DEFENDANTS

                                           JUDGMENT

       Consistent with the Order entered separately today, this case is dismissed without

prejudice. All relief sought is denied, and the case is closed.

       IT IS SO ORDERED, this 3rd day of June, 2021.



                                                       _________________________________
                                                       UNITED STATES DISTRICT JUDGE
